Citation Nr: 1503158	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-43 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for recurrent low back pain with degenerative joint disease (low back disability).
 
2.  Entitlement to a rating in excess of 20 percent for a left knee sprain.
 
3.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Veteran testified at a Board hearing before the undersigned, which was held at the Chicago RO.

This case was previously before the Board in December 2012, at which time the claim was remanded for additional development.  The case is now back for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran has testified regarding ongoing treatment at the Jesse Brown VAMC at the pain clinic.  The record only includes VA treatment records dated up to February 2012.  As there are potentially relevant outstanding records in VA's constructive possession, they must be associated with the claims file prior to adjudication of the Veteran's claim on appeal.

Also, with regard to the Veteran's increased rating claim for residuals of a TBI, several VA examinations have been obtained.  Unfortunately, the Board finds that they do not adequately address the issue of whether the Veteran has residuals apart from headaches and mild memory loss, such as psychiatric impairment, as a result of his head injury.  In this regard, VA regulation recognizes that TBI's may be productive of psychiatric symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

In a February 2012 VA examination report, the examiner opined that the Veteran's subjective memory, attention, and concentration difficulties were related to psychiatric and personality disorders, as well as a history of substance abuse, rather than to his service-connected head injury.  However, the examiner provided no rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, the examiner did not address whether the Veteran's psychiatric problems themselves might be related to his TBI.  As such, the Board cannot rely on the examiner's opinion in making a decision on this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board also notes that in a September 2011 VA traumatic brain injury examination, the examiner opined that the Veteran's subjective memory and concentration problems were attributable to his personality disorder.  This opinion was partly based on cognitive testing, but also appears to be based on the examiner's belief that the Veteran did not lose consciousness as a result of the head injury, and that he did not complain of memory impairment or attention or concentration difficulties at the time of the examination.  

After the Board remanded the case in December 2012, a new VA TBI examination was provided in January 2013, by the same examiner who performed the February 2012 examination.  The examiner determined that the Veteran had a mild traumatic brain injury with residual headaches and concentration problems.  The examiner also found that the Veteran had mild memory loss, but did not indicate any memory impairment on objective testing.  However, in the diagnostic testing section the examiner noted that the Veteran's overall score was "ok" 27 out of 30; the examiner commented that it appeared there was some decrease in effort as the Veteran could not recite three digits in reverse.  It appears that in fact there was decreased memory on objective testing but that the examiner did not think the Veteran was cooperating with the testing; however, this is not entirely clear.  The examiner found that the Veteran's psychiatric issues were not related to his traumatic brain injury because his TBI was mild.  There was no further discussion on that matter.

The medical opinion regarding the TBI issue is still inadequate.  It needs to be clarified whether there is memory loss on objective testing, as this symptom could determine whether or not the Veteran gets the next higher rating under the TBI diagnostic criteria.  Also, it needs to be clarified how the examiner classifies the Veteran's TBI as "mild."  Hospital records in June 1982 indicate that the Veteran indicated that he "blacked out" for approximately two minutes and that his whole body went numb after being hit in the head with a ladder.  He also described dizziness.  The Veteran reported on the January 2013 examination that he lost consciousness for several hours and was hospitalized for several days.  While it is not clear exactly for how long, there is credible evidence of record, including the June 1982 hospitalization report, that the Veteran did in fact lose consciousness from the head injury.  Moreover, whether or not the Veteran's TBI is described as mild, moderate or severe, VA regulation notes that the classification made of TBI refers to the classification made at the time of the injury, rather than as to current level of functioning.  The classification of mild, moderate, or severe TBI does not affect the rating assigned under Diagnostic Code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).  Therefore, a complete rationale needs to be provided to explain why the Veteran's psychiatric disorders are unrelated to his TBI.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

With respect to the petition to reopen a previously denied service connection claim for a right knee disability that was raised during the Veteran's testimony at the April 2012 Board hearing, while the Board acknowledges that it does not have jurisdiction over this matter, the Board finds the TDIU issue, which is on appeal, to be inextricably intertwined with any questions regarding his entitlement to service connection, as a finding that service connection is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Further, the issue of entitlement to a TDIU is dependent on the outcome of the evaluations of his service-connected disabilities.  Therefore, the Board will defer consideration of entitlement to a TDIU at this time.

Accordingly, the case is REMANDED for the following action:

1. As an issue that is inextricably intertwined with the TDIU claim on appeal, the RO/AMC should formally adjudicate the merits of the Veteran's petition to reopen a previously denied service connection claim for a right knee disability. Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.
 
2.  Ask the Veteran to identify any treatment he has received since February 2012 for his left knee, back, and/ or traumatic brain injury.  Make efforts to obtain any records identified and notify the Veteran of any unsuccessful attempts.

3.  Make arrangements to obtain any relevant treatment records pertaining to the Veteran's left knee, back, and traumatic brain injury from the Jesse Brown VAMC dated since February 2012.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate any further steps VA will make concerning the claim. 

4.  The Veteran should be scheduled for a VA TBI examination to identify and evaluate all impairment associated with his service-connected TBI.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examination should be performed in accordance with current guidelines for such examinations, and all pertinent clinical findings recorded in detail. 

In the examination report, the examiner must address whether the Veteran has psychiatric and/or cognitive impairment, memory loss, emotional/behavioral dysfunction (to include social interaction), and physical dysfunction, related to his TBI. 

It needs to be clarified whether or not there is memory loss on objective testing. 

It also needs to be clarified whether the Veteran's psychiatric impairment is related to his TBI.  It should be noted that hospital records in June 1982 indicate that the Veteran indicated that he "blacked out" for approximately two minutes and that his whole body went numb after being hit in the head with a ladder.  He also described dizziness.  

Moreover, whether or not the Veteran's TBI is described as mild, moderate or severe, VA regulation notes that the classification made of TBI refers to the classification made at the time of the injury, rather than as to current level of functioning.  The classification of mild, moderate, or severe TBI does not affect the rating assigned under Diagnostic Code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).  

The examiner also should comment as to whether it is at least as likely as not that the Veteran's TBI residuals render him incapable of obtaining substantially gainful employment, without consideration of age and/ or non-service connected disabilities.

The examiner must provide a complete rationale for the opinion stated which is consistent with the evidence of record. 

5.  After additional VA treatment records are obtained up to date, they should be reviewed for any indication as to worsening symptoms in the Veteran's left knee and back since the last evaluation in January 2013.  If there is any indication of worsening symptoms in the left knee or back, the Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected low back and left knee disabilities.  The examination should include an opinion as to whether the Veteran's knee and/ or back disabilities render the Veteran unemployable.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claims and the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



